Citation Nr: 1028769	
Decision Date: 08/02/10    Archive Date: 08/16/10

DOCKET NO.  06-36 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

Entitlement to an increased initial rating for a left shoulder 
rotator cuff tear and impingement status post repair and 
decompression, currently evaluated as noncompensable prior to 
July 27, 2007 and as 10 percent disabling thereafter.  

Entitlement to an increased initial rating for a right knee 
partial lateral meniscectomy and patellofemoral syndrome, 
currently evaluated as 10 percent disabling from April 1, 2005.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1972 to August 
1976 and from November 1978 to March 2005.  

This matter is before the Board of Veterans' Appeals (Board) from 
a May 2005 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Cleveland, Ohio.  The Veteran 
participated in a Board hearing in April 2010; a transcript is of 
record and has been reviewed.  

The Veteran has submitted the report of a VA examination dated in 
September 2009, along with a waiver of his right to initial RO 
consideration of this evidence.  38 C.F.R. §§ 19.9, 20.1304(c) 
(2009).  

The issue of entitlement to a separate rating for surgical scars 
of the left shoulder has been raised by the record but has not 
been adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, and it 
is referred to the AOJ for appropriate action.  

The issue of entitlement to an increased initial rating for a 
left shoulder rotator cuff tear and impingement, status post 
repair and decompression, currently evaluated as noncompensable 
prior to July 27, 2007 and as 10 percent disabling thereafter, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.




FINDING OF FACT

The competent medical evidence of record shows that the Veteran's 
right knee disability is characterized by a range of motion of 
zero to 120 degrees, with pain at 90 degrees but no fatigue, 
weakness, lack of endurance or incoordination upon repetitive 
testing.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for 
service-connected right knee partial lateral meniscectomy and 
patellofemoral syndrome have not been met or approximated.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.59, 4.71a, 
Diagnostic Codes 5260-5010 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and assist a 
claimant in developing a claim.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the Veteran and her representative, if any, of any 
information and medical or lay evidence necessary to substantiate 
the claim.  The United States Court of Appeals for Veteran s 
Claims (Court) has held that these notice requirements apply to 
all five elements of a service connection claim, which include: 
(1) Veteran  status; (2) existence of a disability; (3) a 
connection between the Veteran 's service and the disability; (4) 
degree of disability; and (5) effective date of the disability.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek to 
provide and what evidence the claimant is expected to provide.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(a)-(c).  VCAA notice must 
be provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004). 

The Board finds that the requirements of the VCAA have been met 
and that VA has no further duty prior to Board adjudication.  The 
RO originally provided VCAA notice to the Veteran in 
correspondence dated in November 2004.  In that letter, the RO 
advised the Veteran of what the evidence must show to establish 
entitlement to service-connected compensation benefits.  The RO 
advised the Veteran of VA's duties under the VCAA and the 
delegation of responsibility between VA and the Veteran in 
procuring the evidence relevant to the claim, including which 
portion of the information and evidence necessary to substantiate 
the claim was to be provided by the Veteran and which portion VA 
would attempt to obtain on behalf of the Veteran. 

In its September 2006 statement of the case, the RO also informed 
the Veteran that when service connection is granted, a disability 
rating and effective date of the award is assigned.  The RO 
explained how the disability rating and effective date are 
determined.  Although the AOJ did not provide fully compliant 
Dingess/Hartman notice until after initial adjudication of the 
claim, it readjudicated the claim and issued supplemental 
statements of the case in June 2008 and June 2009.  The issuance 
of such notice followed by readjudication of the claim remedied 
any timing defect with respect to issuance of compliant notice.  
See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006). 

Here, the Veteran is challenging the initial evaluation and 
effective dates assigned following the grant of service 
connection.  In Dingess, the Court of Appeals for Veterans Claims 
held that in cases where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled. Id. at 490-91.  
Thus, because initial evaluations and effective dates have been 
assigned with regard to the issues on appeal, VA's duty to notify 
in this case has been satisfied.

The scope of VA's duty to assist will depend on the facts and 
circumstances of an individual case, but typically, the duty to 
assist requires VA to obtain relevant records from federal 
agencies, to make reasonable efforts to obtain relevant records 
not in the custody of federal agencies, and in certain 
circumstances, to provide a medical examination or obtain a 
medical opinion.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The RO has satisfied VA's duty to assist.  The RO obtained the 
Veteran's service treatment records and VA medical center (VAMC) 
records.  The RO made efforts to obtain records from the Social 
Security Administration but was informed in May 2009 that no 
records exist.  The Veteran received his most recent VA 
examination for his right knee in September 2009.  When VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that 
the VA examination obtained in this case is adequate, as it 
provides a thorough assessment of the current severity of the 
Veteran's right knee disability.  The VA examiner provided a 
detailed examination report.  Accordingly, the Board finds that 
VA's duty to assist with respect to obtaining a VA examination 
for the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).   

The Veteran has not made the RO or the Board aware of any other 
evidence relevant to his appeal.  Accordingly, the Board finds 
that there is no identified, available, and pertinent evidence 
which is not currently part of the claims files.  Hence, VA has 
fulfilled its duty to assist the Veteran in the prosecution of 
his claim, and adjudication of this appeal may go forward.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  




Legal Criteria

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  When the initial evaluation is at issue, the 
Board must assess the entire period since the original claim was 
filed to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate periods 
since the date the original claim was filed.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  

Individual disabilities are assigned separate diagnostic codes.  
If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise, 
the lower evaluation will be assigned.  38 C.F.R. § 4.7.  All 
benefit of the doubt will be resolved in the Veteran's favor.  38 
C.F.R. § 4.3.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  
38 C.F.R. § 4.40.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage and 
the functional loss with respect to all these elements.  Id.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated structures, or 
to deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  Id.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  Id.  Painful, unstable, 
or malaligned joints, due to healed injury, are entitled to at 
least the minimum compensable rating for the joint.  38 C.F.R. 
§ 4.59.  The factors involved in evaluating and rating 
disabilities of the joints include weakness, fatigability, 
incoordination, restricted or excess movement of the joint, or 
pain on movement.  38 C.F.R. § 4.45, DeLuca v. Brown, 8 Vet. App. 
202 (1995).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case the claim is denied.  Gilbert v. Derwinski, 1 Vet.  
App. 49 (1990).

The Veteran's residuals of a right knee partial lateral 
meniscectomy and patellofemoral syndrome is rated under 
Diagnostic Codes 5260-5010.  38 C.F.R. § 4.27 (hyphenated 
diagnostic codes are used when a rating under one Diagnostic Code 
requires use of an additional Diagnostic Code to identify the 
basis for the evaluation assigned; the additional code is shown 
after the hyphen).  

Degenerative or traumatic arthritis, established by X-ray 
findings, is rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is applied 
for each such major joint affected by limitation of motion.  
Limitation of motion must be objectively confirmed by findings 
such as swelling, muscle spasm, or satisfactory evidence of 
painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 
(degenerative arthritis) and Diagnostic Code 5010 (traumatic 
arthritis).  

Under Diagnostic Code 5260, a 20 percent rating will be assigned 
for limitation of flexion to 30 degrees; a 30 percent rating will 
be assigned for limitation of flexion of the leg to 15 degrees.  
Under Diagnostic Code 5261, a 20 percent rating will be assigned 
for limitation of extension of the leg to 15 degrees; a 30 
percent rating will be assigned for limitation of extension of 
the leg to 20 degrees; a 40 percent rating will be assigned for 
limitation of extension of the leg to 30 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5261, See also VAOPGCPREC 9-04 (which 
finds that separate ratings under Diagnostic Code 5260 for 
limitation of flexion of the leg and Diagnostic Code 5261 for 
limitation of extension of the leg may be assigned for disability 
of the same joint).

Normal range of motion of the knee is to zero degrees extension 
to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.   

Diagnostic Code 5256 provides ratings for ankylosis of the knee.  
Favorable ankylosis of the knee, with angle in full extension, or 
in slight flexion between zero degrees and 10 degrees, is rated 
30 percent disabling.  Unfavorable ankylosis of the knee, in 
flexion between 10 degrees and 20 degrees, is to be rated 40 
percent disabling; unfavorable ankylosis of the knee, in flexion 
between 20 degrees and 45 degrees, is rated 50 percent disabling; 
extremely unfavourable ankylosis of the knee in flexion at an 
angle of 45 degrees or more is rated 60 percent disabling.  38 
C.F.R. § 4.71a.

Diagnostic Code 5257 provides ratings for other impairment of the 
knee that includes recurrent subluxation or lateral instability.  
Moderate recurrent subluxation or lateral instability of the knee 
is rated 20 percent disabling; and severe recurrent subluxation 
or lateral instability of the knee is rated 30 percent disabling.  
38 C.F.R. § 4.71a.  

Diagnostic Code 5258 provides a 20 percent rating for dislocated 
semilunar cartilage with frequent episodes of "locking," pain, 
and effusion into the joint.  
38 C.F.R. § 4.71a.

Diagnostic Code 5259 provides a 10 percent rating for removal of 
semilunar cartilage that is symptomatic.  38 C.F.R. § 4.71a.

Diagnostic Code 5262 provides ratings based on impairment of the 
tibia and fibula.  Malunion of the tibia and fibula with moderate 
knee or ankle disability is rated 20 percent disabling; and 
malunion of the tibia and fibula with marked knee or ankle 
disability is rated 30 percent disabling.  Nonunion of the tibia 
and fibula with loose motion, requiring a brace, is rated 40 
percent disabling.  38 C.F.R. § 4.71a.




Analysis

The Veteran asserts that the currently assigned 10 percent rating 
for his right knee does not take into account symptoms of pain 
and ongoing treatment for the knee, including two surgeries, 
injections, physical therapy and daily non-prescription pain 
medication.  

The Board notes that the currently assigned 10 percent evaluation 
contemplates arthritis substantiated by X-ray findings with 
painful knee motion that is not shown to be limited to a 
compensable degree under the schedular criteria.  If the 
Veteran's painful knee motion is compensable to an extent higher 
than 10 percent, the appropriate diagnostic codes for determining 
an increased disability rating are Diagnostic Codes 5260 and 
5261.  § 4.71a, Diagnostic Code 5010.  

In order for the Veteran to receive a higher evaluation due to 
limitation of right knee motion under Diagnostic Codes 5260 and 
5261, he must demonstrate right knee extension limited to 15 
degrees or more and/or flexion limited to 30 degrees or less.  
However, there are no objective range of motion findings relevant 
to the appeal period to show a degree of limitation that more 
closely approximates the schedular criteria for a higher 
evaluation.  During his pre-discharge examination in January 
2005, his range of motion was two degrees of hyperextension to 
140 degrees of flexion.  In July 2007, the Veteran's active range 
of motion was zero to 110 degrees, and passive range of motion 
was from zero to 120 degrees.  Upon VA examination in September 
2009, range of motion was from zero to 120 degrees, with pain at 
90 degrees upon repetitive testing.  The Veteran's VA treatment 
records also do not include any range of motion findings showing 
limitation of right knee motion to the degree necessary for a 
higher evaluation.  Thus, the medical evidence does not show that 
the Veteran is entitled to an increased evaluation for limitation 
of right knee motion under either Diagnostic Code 5260 or 5261.  

The Board acknowledges that the Veteran complained of pain and 
painful motion associated with his knee disability.  During his 
Board hearing, the Veteran stated that his knee throbs when he 
sits with his knee in a flexed position, and he reported not 
being able to straighten his leg.  He reported taking 800 
milligrams of Motrin three times daily for the past 11 years for 
his knee.  The record shows a treatment history of two knee 
surgeries, knee injections and physical therapy.  The Board 
additionally observes that the Veteran has objectively 
demonstrated pain during range of motion testing conducted during 
his September 2009 VA examination.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995) (holding that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
Veteran undertaking the motion, is recognized as resulting in 
disability); 38 C.F.R. §§ 4.10, 4.40, 4.45.  Indeed, the VA 
examiner considered such factors at the compensation and pension 
examination, and the Veteran was still able to flex from zero to 
90 degrees without pain and from zero 120 degrees with pain.  
Furthermore, the Veteran's painful motion with arthritis has 
already been considered in the current 10 percent evaluation.  
Thus, DeLuca factors have already been contemplated in the 
currently assigned 10 percent disability evaluation, and a 
separate rating under DeLuca would involve compensating the 
Veteran twice for his functional limitations in violation of the 
rule against pyramiding.  See 38 C.F.R. § 4.14.  Therefore, a 
higher rating under the criteria of DeLuca is not warranted.  

There is no evidence of recurrent subluxation or lateral 
instability in the Veteran's right knee which would warrant an 
increased rating under Diagnostic Code 5257.  Upon VA examination 
in January 2005, the Veteran's right knee was stable to varus and 
valgus stress.  The July 2007 VA examiner noted no varus or 
valgus deformity in neutral or in 30 degrees of flexion.  The 
September 2009 VA examiner noted that medial and collateral 
ligaments were stable to valgus and varus stress.  Based on these 
results, the Board finds that the Veteran has not demonstrated 
moderate recurrent subluxation or lateral instability at any 
point during the appeal period.  Therefore, a higher evaluation 
is not warranted.  

The Board notes that there is no medical evidence of malunion or 
nonunion of the tibia and fibula or ankylosis associated with the 
service-connected right knee disability that would support the 
assignment of higher evaluations under the criteria set forth in 
Diagnostic Codes 5256 or 5262.  38 C.F.R. § 4.71a.  While 
magnetic resonance imaging in March 2006 revealed an articulating 
cartilage irregularity in the posterior weight bearing aspect of 
the femoral condyle, the Board notes that there is no evidence of 
semilunar, dislocated cartilage with frequent episodes of 
locking, pain and effusion into the joint.  Thus, a 20 percent 
disability rating under Diagnostic Code 5258 is not warranted.  

Further, the maximum disability rating under both Diagnostic Code 
5263 for genu recurvatum and Diagnostic Code 5259 for removal of 
symptomatic, semilunar cartilage is 10 percent.  Consequently, a 
higher disability rating is not available under either of those 
diagnostic codes.  38 C.F.R. § 4.71a, Diagnostic Codes 5259, 
5263.  

Based on the foregoing, the Board finds that the preponderance of 
the evidence weighs against the assignment of a higher schedular 
evaluation for the Veteran's service-connected right knee 
disability for the entire appeal period.  

The percentage ratings assigned by the VA Schedule for Rating 
Disabilities represent the average impairment in earning capacity 
resulting from a service-connected disability.  38 C.F.R. § 4.1.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time from 
exacerbations or illness proportionate to the severity of the 
several grades of disability.  Id.  In cases where either a 
claimant or the evidence of record suggests that a schedular 
rating may be inadequate, the Board must specifically adjudicate 
the issue of whether referral for an extraschedular rating as 
outlined in 38 C.F.R. § 3.321(b)(1) is warranted.  Thun v. Peake, 
22 Vet. App. 111, 115 (2008).  

Here, the Board finds that the rating criteria reasonably 
describes the claimant's disability level and symptomatology.  
There is no unusual or exceptional disability picture shown by 
the evidence.  See Id., see also Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); and Floyd v. Brown, 9 Vet. App. 88, 96 
(1996).  Hence, the Board is not required to remand this matter 
to the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) for assignment of an extraschedular evaluation.  Id.  
 

The Veteran's right knee disability did not increase in severity 
during the appeal period.  A staged rating is not in order.  
Fenderson v. West, 12 Vet. App. 119 (1999), see also Hart v. 
Mansfield, 21 Vet. App. 505, 509-510 (2007).

In conclusion, for reasons and bases expressed above, the Board 
finds that a preponderance of the evidence is against the 
Veteran's claim of entitlement to an increased rating for his 
service-connected right knee disability.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  


ORDER

Entitlement to a rating in excess of 10 percent for a right knee 
partial lateral meniscectomy and patellofemoral syndrome is 
denied.


REMAND

A review of the evidentiary record shows that the Veteran's most 
recent VA examination addressing his left shoulder disability 
occurred in July 2007.  The Veteran's representative has asserted 
that the examination report does not reflect the current severity 
of this disability.  In an April 2010 brief, the representative 
asserted that the July 2007 examiner did not assess the muscular 
implications of the Veteran's shoulder disability.  He also 
stated that the examiner did not discuss pain on motion and loss 
of use.
    
As such, the Board finds that a new VA examination is necessary 
to address the current severity of the Veteran's left shoulder 
disability. 


Accordingly, the case is REMANDED for the following action:

1. The Veteran should be afforded an 
appropriate medical examination by a VA 
physician to ascertain the current severity 
of his service-connected left shoulder 
disorder.  All indicated evaluations, 
studies, and tests deemed necessary by the 
examiner should be accomplished.  

The examiner should assess both muscular and 
joint manifestations of the Veteran's 
disability.  The examiner should also note 
any pain and loss of use of the left 
shoulder.  

Please send the claims folder to the examiner 
for review in conjunction with the 
examination. 

2.  Thereafter, the Veteran's claim of 
entitlement to an increased initial rating 
for a left shoulder rotator cuff tear and 
impingement, status post repair and 
decompression, currently evaluated as 
noncompensable prior to July 27, 2007 and 10 
percent disabling thereafter should be 
readjudicated.  If any benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations considered 
pertinent to the issue.  An appropriate 
period of time should be allowed for response 
by the Veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


